Citation Nr: 1420449	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-27 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide exposure.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Although a rating decision, per se, was not issued as to the question of service connection for non-Hodgkin's lymphoma, this issue was addressed in an October 2012 Statement of the Case (SOC).  The Veteran filed a substantive appeal (VA Form 9) in October 2012, and the RO subsequently readjudicated the issue in a February 2013 Supplemental Statement of the Case (SSOC).  Therefore, as the appellant has been led to believe that the issue is on appeal, the Board finds that it is under the Board's appellate jurisdiction.   See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2013; the hearing transcript has been associated with the file and has been reviewed.  

Although at the Veteran's May 2013 Board hearing the Veteran was represented by a representative from the Georgia Department of Veterans Service, the Veteran has since appointed The American Legion as his representative in this matter.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection

The Veteran has alleged possible exposure to Agent Orange through several means, including during flight layovers in Vietnam, exposure to food that had passed through Vietnam and Thailand, and during trips to the Korean Demilitarized Zone (DMZ).

At his Board hearing, the Veteran testified he made multiple supply trips to the DMZ while he was stationed in Korea between November 1970 and January 1972.

The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the DMZ in Korea.  See M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (1).  DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through August 1971 in the specific units identified by DoD, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iv) .

The Veteran's service personnel records do not indicate he was in any of the identified units.  However, his records do show he was a driver with the 348th Supply and Service Company in Korea between November 1970 and January 1972.  The Veteran testified he drove a supply truck  multiple times a week, servicing camps including Camp Casey and Camp Page and entering the DMZ.  Records show he was at Camp Humphreys at the time of his reenlistment in July 1971.

As the Veteran's records show he was stationed in Korea for a period including between November 1970 and August 1971 in a supply company, and a request has not been made to the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's exposure to Agent Orange, the Board finds a remand is required to allow for further development of the Veteran's claim.

38 U.S.C.A. § 1151

In a December 2009 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma.  The Veteran timely filed a notice of disagreement (NOD) with the decision in December 2009.  

In phone calls with the VA in July and August 2010 the Veteran ultimately indicated he wished to add a claim for service connection for non-Hodgkin's lymphoma, not that he wished to pursue that claim in lieu of his § 1151 claim.  He confirmed that intention in a November 2010 letter.

Nonetheless, the RO has never issued a SOC in response to the Veteran's December 2009 NOD.  Therefore, a remand is necessary for an SOC to be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

If the Veteran no longer wishes to pursue his § 1151 claim, he should be aware that he can withdraw the claim in writing.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2. Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his service in Korea from November 1970 to January 1972.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

3. Thereafter, readjudicate the Veteran's pending service connection claim in light of any additional evidence added to the record.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


